        Case 1:20-cv-02346-TCB Document 41 Filed 09/30/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually, as
surviving child of JoeAnn Snead,
Deceased,
                                              CIVIL ACTION NO.:
       Plaintiff,
vs.
                                              1:20-CV-02346 - TCB
ARBOR TERRACE AT CASCADE,
LLC; THE ARBOR BARRINGTON
COMPANY, LLC d/b/a THE ARBOR
COMPANY, THE ARBOR CP, LLC,
THE ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO. 1
and AUDRIENNE STEVENS,

      Defendants.

 AMENDED JOINT PRELIMINARY REPORT AND DISCOVERY PLAN


      COME NOW, Plaintiffs in the above-styled civil action and amend the

Joint Preliminary Report and Discovery Plan to reflect Plaintiffs' counsel of record.




                                          1
        Case 1:20-cv-02346-TCB Document 41 Filed 09/30/20 Page 2 of 4




3. Counsel:

      The following individually-named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiffs:          Harold W. Spence
                           Mawuli M. Davis
                           Tiffiney D. Hodge
                           Davis Bozeman Law Firm, P.C.
                           4153-C Flat Shoals Parkway
                           Suite 332
                           Decatur, GA 30034

      Respectfully submitted this 30th day of September, 2020.

                                      DAVIS BOZEMAN LAW FIRM, P.C.

                                      /s/ HAROLD W. SPENCE
                                      HAROLD W. SPENCE
                                      Georgia Bar No. 671150
                                      MAWULI M. DAVIS
                                      Georgia Bar No. 212029
                                      TIFFINEY D. HODGE
                                      Georgia Bar No. 519481
                                      Attorneys for Plaintiffs
4153-C Flat Shoals Parkway
Suite 332
Decatur, GA 30034
Tel: 404-244-2004
Fax: 404-244-2020
Email: hspence@davisbozemanlaw.com
Email: mdavis@davisbozemanlaw.com
Email: thodge@davisbozemanlaw.com




                                        2
        Case 1:20-cv-02346-TCB Document 41 Filed 09/30/20 Page 3 of 4




  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I have this day served a copy of the within and foregoing

electronically filed the within and foregoing AMENDED JOINT PRELIMINARY

REPORT AND DISCOVERY PLAN with the Clerk of Court using the CM/ECF

system (which document was prepared in Times New Roman font, 14-point type,

one of the font and point selections approved by the Court in N.D. Ga. L. R. 5.1(C)),

which will automatically send e-mail notification of such filing to the following

attorneys of record:

                                John E. Hall, Jr.
                               T. Andrew Graham
                           Teresa Pike Tomlinson, Esq.
                             Hall Booth Smith, P.C.
                            191 Peachtree Street, N.E.
                                    Suite 2900
                             Atlanta, GA 30303-1775

      Respectfully submitted, this 30th day of September, 2020.

                                             /s/ Harold W. Spence
                                             HAROLD W. SPENCE
                                             Georgia Bar No. 671150
                                             hspence@davisbozemanlaw.com
                                             MAWULI M. DAVIS
                                             Georgia Bar No. 212029
                                             mdavis@davisbozemanlaw.com
                                             TIFFINEY D. HODGE
                                             Georgia Bar No. 519481
                                             thodge@davisbozemanlaw.com

                                         3
       Case 1:20-cv-02346-TCB Document 41 Filed 09/30/20 Page 4 of 4




The Davis Bozeman Law Firm, P. C.
4153-C Flat Shoals Parkway
Suite 332
Decatur, Georgia 30034
(404) 244-2004 (Office)
(404) 244-2020 (Fax)
Attorneys for Plaintiffs




                                     4
